Citation Nr: 1236188	
Decision Date: 10/18/12    Archive Date: 11/05/12

DOCKET NO.  06-34 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability, to include as secondary to service-connected residuals of appendectomy scar.

2.  Entitlement to an initial rating in excess of 10 percent for residuals of an appendectomy scar.

3.  Entitlement to an initial rating in excess of 10 percent for hematuria.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

James Alsup, Counsel


INTRODUCTION

The Veteran served on active duty from September 7, 1976, to October 18, 1976.

This matter comes before the Board of Veterans Appeals (Board) on appeal from a September 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, that denied service connection for residuals of an appendectomy scar, hematuria, and a psychiatric disability.  During the pendency of the appeal, jurisdiction of the claim was transferred to the RO in Nashville, Tennessee.

The Veteran testified at a hearing at the RO before a local hearing officer.  A transcript of that hearing is in the record.  The Veteran withdrew his request to present testimony at a hearing before a Board Member.

In an October 2010 decision, the Board remanded the claim for further development.  In an April 2012 rating decision, the RO granted service connection for residuals of an appendectomy scar and hematuria.  In an August 2012 brief, the Veteran's representative disagreed with the initial ratings for the appendectomy scar and hematuria.

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


REMAND

The Board's October 2010 remand directed VA, among other things, to provide the Veteran with examinations regarding his appendectomy scar and hematuria disabilities, but the Board did not decide the psychiatric disability claim because it was inextricably intertwined with the other service connection issues.  Since the Board's remand, the Veteran has been service-connected for residuals of an appendectomy scar and hematuria.  The Veteran's claims that he has a psychiatric disability caused by the pain as a result of his service-connected appendectomy scar.

The record includes a January 1999 Parkwood Hospital record wherein the Veteran is diagnosed with bipolar disorder, and a January 2003 record from Delta Medical Center wherein the Veteran is diagnosed with schizoaffective disorder.  In addition, VA treatment records show that the Veteran is receiving medications for depression, not otherwise specified.  In addition, the Veteran has stated that his disorder is a result of the pain caused by a service-connected disability.  

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2011); Harder v. Brown, 5 Vet. App. 183 (1993).  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition also warrants service connection.  38 C.F.R. § 3.310(a) (2011); Allen v. Brown, 7 Vet. App. 439 (1995).  In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509 (1998).  There is no evidence in this case of record opining as to any connection between the Veteran's service-connected appendectomy scar and his current psychiatric disorder.  Therefore, a psychiatric examination is needed because an event or injury is shown in service, there is a current disability, and there is evidence of record suggestions a relationship between the two.  Charles v. Principi, 16 Vet. App. 370 (2002); 38 C.F.R. § 3.159(c)(4) (2011) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).  

The Board remands the claim for a psychiatric examination to determine if the Veteran manifests a current psychiatric disorder and, if so, whether it is at least as likely as not that disability is caused or aggravated by a service-connected disability.  The Board further notes that the Veteran should be informed of the elements of secondary service connection to satisfy VA's duty to inform under 38 C.F.R. § 3.159(b)(1) (2011).

Finally, the record now includes an August 2012 brief submitted by the Veteran's representative which includes contentions that the Veteran is entitled to increased initial ratings for appendectomy scar residuals and hematuria.  When a submission states disagreement with a rating decision and a statement of the case has not been issued addressing the disagreement, a remand is appropriate.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all VA treatment records pertaining to the Veteran are included in the Veteran's VA claims folder.

2.  Inform the Veteran of the evidence necessary to substantiate a claim for secondary service connection and increased ratings, and request that the Veteran identify any providers who have treated his psychiatric disability since 2005.  Take all reasonable steps to obtain any records not already of record regarding psychiatric treatment.

3.  Issue a statement of the case on the issues of entitlement to increased ratings for hematuria and an appendectomy scar.  Inform the Veteran of his appeal rights.

4.  Schedule a VA psychiatric examination.  The examiner must review the claims file and must note that review in the report.  The examiner should diagnose all psychiatric disabilities present and should provide a full multiaxial diagnosis pursuant to DSM-IV.  The examiner should provide an opinion whether it is at least as likely as not (probability of 50 percent or more) that any diagnosed psychiatric disability was incurred during the Veteran's active service from September to October 1976.  The examiner should also provide an opinion whether it is at least as likely as not (probability of 50 percent or more) that any diagnosed psychiatric disability was caused by any service-connected disability.  The examiner should also provide an opinion whether it is at least as likely as not (probability of 50 percent or more) that any diagnosed psychiatric disability has been aggravated by any service-connected disability.

5.  Then readjudicate the claim for service connection for a psychiatric disability.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


